



Exhibit 10.2


March 29, 2017


John D. Moriarty
143 Reade St., Apt 9C 
New York, NY 10013


Dear J.D.,


It is with great pleasure that I extend to you an offer of employment for the
position of Senior Vice President, Corporate Development with LendingTree, LLC
(“Company”), located in Charlotte, North Carolina. We are excited about having
you join us!


If you choose to accept our offer of employment as set forth in this letter
agreement, you will report directly to Doug Lebda, Chairman and CEO, and you
will work remotely with frequent travel. Your employment with the Company will
begin on June 5, 2017 at 9:00 AM in the Company’s Charlotte office.


This letter agreement contains a number of important details regarding your
offer of employment. In connection with your offer of employment, you and the
Company agree on the following terms:


Base Salary: You will receive an initial annual base salary of $390,000.00 (paid
at a bi-weekly rate of $15,000.00). Your annual base salary is subject to
adjustment by the Company from time to time and is payable in accordance with
the Company’s customary payroll practices, as may be amended from time to time.


Bonus: You will be eligible to receive an annual incentive bonus with a target
of 60% of your base salary. Payouts can be greater than or less than target and
are a function of individual and Company performance as well as management
discretion and may not be awarded in each payment period. You must be actively
employed by the Company on the date bonuses are paid in order to receive any
payment for which you are otherwise eligible. Please note that all applicable
deductions will be made from bonus checks, such as 401(k) contributions (if
any), Federal and State taxes, etc.


Sign-on Bonus: Provided that you sign this letter agreement and begin work with
the Company, you will be eligible to receive a sign-on bonus in the amount of
$500,000.00 (the “Sign-on Bonus”), half of which will be paid with your first
pay check and the second half six months thereafter. In the event you
voluntarily leave the Company (or the Company terminates your employment for
Cause as defined below) less than 12 months from your first day of employment,
you agree to promptly reimburse the Company for the full pre-tax withholding
amount of the Sign-on Bonus that was paid to you and also that any unpaid
portion of the Sign-on Bonus will be forfeited and will not be paid to you.
Please note that all applicable deductions will be taken from the Sign-on Bonus
amount (Federal and State taxes, etc.). You must be actively employed by the
Company on the date that an installment of the Sign-on Bonus is due and payable
in order to receive it.


Equity: Subject to the approval of the Compensation Committee of the Board of
Directors of LendingTree, Inc., under the Fourth Amended and Restated
LendingTree, Inc. 2008 Stock and Annual Incentive Plan (the “Plan”), you will,
as soon as practicable thereafter, receive an equity compensation award in the
amount of $5,000,000.00 based upon the closing price of the Company’s stock on
the grant date. The award will be comprised of approximately 70% of the dollar
amount in Restricted Stock Units (“RSUs”) and 30% of the dollar amount in Stock
Options (“Options”). The exact number of LendingTree, Inc. common shares subject
to the RSUs and Options will be determined by LendingTree, Inc. at the time of
grant. If approved, you will receive an award notice providing the details of
your grant (including the Terms and Conditions), and an account will be
established for you at Morgan Stanley, the Plan administrator. Detailed
information on your award, as well as the Terms and Conditions and the Plan,
will be available for your review on the Morgan Stanley website. Your grant will
be governed by the award notice, the Terms and Conditions, and the Plan, and you
understand and agree that those documents will supersede the summary description
in this section for all purposes.  The Company retains the right to condition
any or all such awards on your adherence to any other requirements or
restrictions provided to you in writing, including without limitation the
Covenants (as defined below) and any confidentiality obligations. Please
review all of this documentation carefully for a more complete description
of your grant.


In addition, you will be considered for an equity compensation grant in February
2018, at the sole discretion of the Company.


Benefits: You will be eligible to participate in the Company’s benefits plans
including medical, dental, vision, group life insurance, disability and other
benefits effective the first day of your employment, on the same basis as other
full-time personnel and in accordance with the eligibility provisions of each
plan. The Company reserves the right to modify or discontinue its compensation
and benefits programs at any time (including without limitation paid time off
and retirement benefits). You will receive access to





--------------------------------------------------------------------------------





detailed benefits and employee resource information after you commence
employment. In the event of a conflict between a statement made in this letter
agreement and the terms and conditions of the Company’s applicable policies
and/or benefits plans, the actual text of the policy or plan will govern.


Paid Time Off: After you have completed 60 days of employment as a regular
full-time employee, you will be eligible to take reasonable amounts of time off
as determined and authorized by your manager in your manager’s discretion, and
in accordance with the Company’s policies then in effect.
 
Retirement: You will be eligible to participate in the Company's Retirement
Savings Plan (a 401(k) plan) on your commencement of employment, according to
the terms and eligibility provisions of the plan. Generally, employees may
contribute between one percent (1%) and fifty percent (50%) of pay on a pre-tax
basis and between one percent (1%) and ten percent (10%) on an after-tax basis.
As a convenience, approximately 30 days after your date of hire, you will be
automatically enrolled in the Plan with a pre-tax deferral rate of three percent
(3%) of your eligible earnings, contributed via payroll deduction. You may opt
out at any time, even before the first deduction is taken, by contacting the
Company’s Benefits Department.
 
Severance: Your employment with the Company is “at-will,” and may be terminated
by you or by the Company at any time. If your employment is terminated by the
Company on or after the 181st day following your Start Date without Cause (as
defined below) and for a reason other than your inability to perform your
essential job functions due to a disability (subject to applicable law), you
will be eligible to receive (i) an aggregate cash amount equal to your annual
base salary at the time your employment terminates (the “Cash Severance”); and
(ii) payment of premiums for continuation of health care coverage under COBRA
for a period equal to one (1) year from the loss of coverage at the same level
in effect at the time of termination of your employment (“COBRA Continuation”),
provided that you elect COBRA continuation coverage; provided, however, that if
terminated without cause prior to the 181st Day, you shall receive an amount
equal to [the number of days you were employed by the Company divided by 180]
multiplied by [any remaining unpaid portion of the signing bonus], payable on
the same date you would have received such remaining signing bonus had you
remained employed.


As a condition to receiving the Cash Severance and COBRA Continuation, you must
execute (and not revoke, if applicable) a waiver and general release of claims
agreement (a “Release”), in a form prescribed by the Company, within forty-five
(45) days following the termination of your employment, or else your eligibility
to receive the Cash Severance and COBRA Continuation shall immediately become
null and void. If such Release becomes effective by its own terms within not
more than 55 days after your termination of employment, then the first Cash
Severance installment (in an amount equal to one-sixth (1/6) of the total Cash
Severance) will be paid to you on the 60th day after termination of your
employment and, for each of the ten months thereafter, you will receive the
amount of one-twelfth (1/12) of the Cash Severance each month. It is intended
that any amounts payable hereunder shall comply with or be exempt from Section
409A of the Internal Revenue Code of 1986 (“Section 409A”) (including under
Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exceptions under subparagraph (iii) and
subparagraph (v)(D)) and other applicable provisions of Treasury Regulation §§
1.409A-1 through A-6). Moreover, no portion of the foregoing Cash Severance or
COBRA Continuation shall be considered as creditable “compensation” under any
pension, savings, or other benefit plan maintained by the Company, unless
specifically provided for under the applicable plan documents.


Should you obtain other employment or are otherwise compensated for services
during the one-year period immediately following your termination of employment,
the Company’s obligation to provide COBRA Continuation shall cease and the
Company’s obligation to make Cash Severance payments to you will be reduced
dollar for dollar by the gross amount of any such other compensation you
receive. During this one-year period, you agree to inform the Company in writing
promptly of your employment status and any compensation paid or to be paid to
you or on your behalf. Moreover, should you violate any Covenant set forth in
this letter agreement, or your confidentiality obligations to the Company as set
forth in this letter agreement or in any separately executed agreement, any
obligation of the Company to make any Cash Severance payment to you in excess of
a lump sum of $500.00, less applicable taxes and withholdings, shall immediately
cease. The Company will notify you in writing if it believes you are in breach
of a Covenant or confidentiality agreement.


“Cause” is defined as: fraud, dishonesty, theft, embezzlement, misconduct by you
that is (or could reasonably be expected to be) injurious to the Company or any
of its affiliates, conviction of, or entry of a plea of guilty or nolo
contendere to, a crime that constitutes a felony or crime involving moral
turpitude, competition with the Company or any of its affiliates, unauthorized
use of any trade secrets or confidential information of the Company or any of
its affiliates, a material violation of any policy, code, or standard of ethics
applicable to you, a material breach of any of your duties (fiduciary or
otherwise), your disregard of lawful instructions of the Company, or, following
written notice and fifteen calendar days to cure, your excessive and/or
unexcused absenteeism unrelated to a disability, your breach of this letter
agreement, or the neglect by you of the duties assigned to you or failure to
act, all as determined by the Company in its sole and absolute discretion. Upon
termination of your employment for Cause: (i) no further base salary will be
paid to you for any time after the date of termination and no annual bonus will
be paid to





--------------------------------------------------------------------------------





you after the date of termination, (ii) you will forfeit any earned but unpaid
annual bonus relating to a previously completed performance year, (iii) you will
not be eligible to receive any annual bonus relating to the performance year in
which your employment terminates, (iv) if your termination date occurs before
the first anniversary of your commencement of employment then you must promptly
repay the above Sign-on Bonus and any unpaid portion of the Sign-on Bonus will
not be paid to you, (v) you will forfeit any accrued but unused paid time off,
and (vi) your outstanding LendingTree, Inc. equity compensation awards shall
continue to be governed by their terms and conditions, except as modified in
this letter agreement.


Change in Control: You may receive benefits described in a change in control
letter issued by the Company to certain executives of the Company, as the same
may be revised from time to time (the “CIC Letter”). In the event the conditions
for you to receive severance benefits under the CIC Letter occur (disregarding
the contingencies relating to a general release of claims in favor of the
Company and restrictive covenants to be included therein), you will be entitled
to receive the severance benefits described in the CIC Letter (subject to the
contingencies stated therein), in lieu of the Cash Severance described in the
preceding section of this letter agreement. The prohibitions on Competitive
Activity (as defined below) and solicitations of customers, vendors, and
employees set forth below will continue to apply notwithstanding any lesser
restrictions set forth in the CIC Letter. If and to the extent that you are
otherwise entitled to receive severance benefits under the CIC letter as opposed
to the Cash Severance described hereinabove, your receipt of any such severance
benefit in excess of Five Hundred and No/100 Dollars ($500.00), less applicable
taxes and withholdings, is, in addition to any requirements and contingencies
set forth in the CIC Letter, expressly conditioned upon your strict compliance
with all Covenants (as defined below) set forth in this letter agreement, and
your confidentiality obligations to the Company as set forth in this letter
agreement or in any separately executed agreement.


Section 409A: For purposes of Section 409A, each of the payments that may be
made under this letter agreement shall be deemed to be a separate payment. You
and the Company agree to negotiate in good faith to make amendments to this
letter, as the parties mutually agree are necessary or desirable to avoid the
imposition of taxes, penalties or interest under Section 409A. Neither you nor
the Company shall have the right to accelerate or defer the delivery of any such
payments or benefits except (i) where payment may be made within a certain
period of time, the timing of payment within such period will be in the sole
discretion of the Company, and (ii) to the extent specifically permitted or
required by Section 409A. To the extent any nonqualified deferred compensation
payment to you could be paid in one or more of your taxable years depending upon
you completing certain employment-related actions, then any such payments will
commence or occur in the later taxable year to the extent required by Section
409A. With respect to the time of payments of any amounts under the letter that
are “deferred compensation” subject to Section 409A, references in this letter
to “termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A. Notwithstanding
anything in this letter to the contrary, if you are considered a “specified
employee” under Section 409A upon your separation from service and if payment of
any amounts on account of your separation from service under this letter is
required to be delayed for a period of six months after separation from service
in order to avoid taxation under Section 409A, payment of such amounts shall be
delayed as required by Section 409A, and the accumulated amounts shall be paid
in a lump sum payment, without interest, within five business days after the end
of the six-month delay period. If you die during the six month delay period
prior to the payment of benefits, the amounts withheld on account of Section
409A shall be paid to the personal representative of your estate within 60 days
after the date of your death. While it is intended that all payments and
benefits provided to you under this letter or otherwise will be exempt from or
comply with Section 409A, the Company makes no representation or covenant to
ensure that such payments and benefits are exempt from or compliant with Section
409A. The Company will have no liability to you or any other party if a payment
or benefit under this letter or otherwise is challenged by any taxing authority
or is ultimately determined not to be so exempt or compliant. You further
understand and agree that you will be entirely responsible for any and all taxes
imposed on you as a result of this letter.


The Company reserves the right to change the terms and conditions of your
employment, including but not limited to demotion, promotion, transfer,
compensation, benefits, duties, and location of work; provided, however, that
notwithstanding the foregoing, any changes to this letter agreement must be
agreed in writing by both parties. Neither this letter agreement nor any other
written or verbal communications are intended to create a contract of employment
for a specified period of time, or any other promise of long-term employment.
All employment with the Company is at-will and either you or the Company may
conclude the employment relationship at any time, with or without cause or
advance notice. This “at-will” employment relationship can only be modified by
an express written agreement signed by an authorized officer of the Company. You
agree that your employment with the Company, and the compensation and benefits
set forth herein (including without limitation the Sign-on Bonus), provides
sufficient consideration to support your Covenants (as defined below),
obligations, and promises under this letter agreement.


Your covenants: By signing this letter agreement, you agree and acknowledge that
you will not, while employed by the Company and for the one (1) year period
immediately following the date of your cessation of employment with the Company
(the “Cessation Date”), do any of the following (each, a “Covenant” and
collectively, the “Covenants”):







--------------------------------------------------------------------------------





a.    Engage or attempt to engage in any Competitive Activity (as defined below)
within the Prohibited Territory (as defined below), or materially assist anyone
else in engaging or attempting to engage in Competitive Activity within the
Prohibited Territory.


i.    “Competitive Activity” means engaging in the performance or attempted
performance (whether for your own benefit or for, on behalf of, as an employee
of, as an independent contractor of, or at the request of any other entity or
individual), in the Prohibited Territory, of the same or substantially similar
material activities performed in the course and scope of your duties for the
Company during the last twelve (12) months of employment with the Company, in a
manner or role that directly competes or directly and materially assists others
in competing with the Company’s Business (as defined below). Notwithstanding the
preceding, owning the stock or options to acquire stock totaling less than 5% of
the outstanding shares in a public company shall not constitute, by itself,
Competitive Activity.


ii.    “Business” means: (a) a business of marketing, selling, and/or providing
services related to internet-based loan brokerage or online lead generation for
financial services products and/or home services products; and (b) the business
engaged in by the Company as of your last day of employment with the Company.


iii.     “Prohibited Territory” means the United States of America.


b.    Solicit or induce, attempt to solicit or induce, or assist any other
person or entity in soliciting, inducing, or attempting to solicit or induce any
customers with whom you have had direct business dealing at any time during the
twelve (12) month period immediately preceding the Cessation Date (including the
Cessation Date) as part of your work for the Company, to be customers of
products or services that are competitive with the products or services of the
Company.


c.    Solicit or induce, attempt to solicit or induce, or assist any other
person or entity in soliciting, inducing, or attempting to solicit or induce any
employee of the Company, or any individual who was employed by the Company at
any time during the twelve (12) month period immediately preceding the Cessation
Date (including the Cessation Date), to become employed by an entity other than
the Company or to cease his/her employment with the Company.


d.    Solicit or induce, or attempt to solicit or induce, any supplier or vendor
of the Company to cease any contractual relationship with the Company, to
discontinue or limit its relationship with the Company in any manner, to not
continue supplying products or services to the Company, or to alter in any way
the terms or conditions under which such products or services are provided to
the Company.


e.    Solicit or induce, or attempt to solicit or induce, any entity that was a
merger or acquisition target of the Company at any time during the twelve (12)
month period immediately preceding the Cessation Date (including the Cessation
Date) of which you had knowledge or awareness in connection with your employment
with the Company, to cease any discussions with the Company regarding a merger
or acquisition, to discontinue or limit its relationship with the Company in any
manner, or to enter into a merger or other acquisition with any other company
engaged in the Business in the Prohibited Territory.
 
By signing this letter agreement, you understand, acknowledge, and agree that
the above Covenants are fair and necessary to protect important legitimate
business interests of the Company, that they are narrowly tailored to protect
the Company’s legitimate business interests, that they are reasonable as to
function and duration, and that they will not prevent you from obtaining future
work or earning a living. You also understand and agree that if you do not
adhere to these Covenants, the Company will have the right (among other things)
to seek enforcement and remedy of them without the requirement of posting a bond
or other security, and you will forfeit anything of value other than any base
salary for work already performed, including by way of illustration any unpaid
incentive bonus, any severance payment, and any equity compensation awards, such
as the RSUs and Options referenced above. You also agree that for each of your
covenants in this subsection, the one (1) year period of any such covenant shall
be tolled, and shall be increased, by and in the amount of any time during which
you are in breach of that specific covenant.
 
Proprietary Information of Others: It is the Company’s policy to respect all
trade secrets and confidential information of other entities, including without
limitation any entity where our employees may previously have been employed.
Accordingly, you promise that you have not at any time, and will not in the
future: (i) disclose, expose, or otherwise make available to the Company, (ii)
use in the course and scope of your employment with the Company, or on behalf of
or for the benefit of the Company, or (iii) induce or attempt to induce the
Company to use, any trade secrets or other confidential information belonging to
any entity other than the Company.


This offer of employment is contingent upon:
•
Full compliance with the Immigration Reform and Control Act of 1986 (I9) which
requires new employees to provide documentation/identification to establish both
identity and work authorization within 3 days of their hire.






--------------------------------------------------------------------------------





NOTICE: Federal law requires all employers to verify the identity and employment
eligibility of all persons hired to work in the United States. This employer
will provide the Social Security Administration (SSA) and, if necessary, the
Department of Homeland Security (DHS), with information from each new employee’s
Form I-9 to confirm work authorization. IMPORTANT: If the Government cannot
confirm that you are authorized to work, this employer is required to provide
you written instructions and an opportunity to contact SSA and/or DHS before
taking adverse action against you, including terminating your employment.
Employers may not use E-Verify to pre-screen job applicants or to re-verify
current employees and may not limit or influence the choice of documents
presented for use on the Form I-9. In order to determine whether Form I-9
documentation is valid, this employer uses E-Verify’s photo screening tool to
match the photograph appearing on some permanent resident and employment
authorization cards with the official U.S. Citizenship and Immigration Services’
(USCIS) photograph. If you believe that your employer has violated its
responsibilities under this program or has discriminated against you during the
verification process based upon your national origin or citizenship status,
please call the Office of Special Counsel at 1-800-255-7688 (TDD:
1-800-237-2515). For more information on E-Verify, please contact DHS at:
1-888-464-4218.
•
Successful completion of criminal background check, credit check (if
applicable), references, employment/ education verifications.

•
Your execution of an agreement concerning the confidential information and
certain intellectual property rights of the Company, in a form provided by the
Company, which you are required to sign before you begin your employment.



You will be reimbursed your reasonable legal fees incurred in the negotiation
and finalization of this agreement up to a cap of $20,000.00, which shall be
paid to you within thirty (30) days of your submission of a final bill
evidencing your payment of such costs.


This letter agreement contains the entire agreement between you and the Company
concerning the subject matter set forth herein, and supersedes and replaces all
prior oral or written agreements, arrangements, or understandings regarding the
subject matter set forth herein.


If you choose to accept this offer of employment pursuant to the terms set forth
above, please before April 14, 2017, sign below and scan/email to me, and return
the original, signed letter agreement to Talent Acquisition on or before your
first day of employment.
 
We are excited to have you as a member of our team and know you will find your
new role challenging, exciting and rewarding. Congratulations - and welcome to
the team!
  
Sincerely,


/s/ Claudette Parham
Claudette Parham
Chief People Officer




Agreed and Accepted:
 
 
 
 
 
/s/ John D. Moriarty
 
4/8/2017
John D. Moriarty
 
Date
 
 
 




